DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species A (claims 1-20) in the reply filed on 03/07/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, 11-12 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Saeidi et al. (US 10,727,600, hereby referred as Saeidi).
Regarding claim 1, Saeidi teaches the following:
an antenna, comprising: 
an antenna body (element 160, figures 1-4); and 
a plurality of slot antenna units provided on the antenna body and arranged to be a slot antenna array (figures 3-4 shows a detailed look at each of the individual slot antenna units, while figure 2 shows an array of slot antenna units), 
wherein each of the plurality of slot antenna units comprises a cavity (elements 164, figures 1-4) formed within the antenna body and a slot (elements 166, figures 1-4) penetrating through a surface of the antenna body, and 
the slot and the cavity have sizes to enable transmission of millimeter waves in 5th generation (5G) mobile communication (“which enables achievement of an important 5G millimeter-wave spherical coverage requirement”, column 3, lines 1-2; “FIGS. 1-5 illustrate antenna subsystem 101 of communication device 100 having embedded millimeter-wave antenna array module 102”, column 6, lines 46-48).

Regarding claim 9, Saeidi as referred in claim 1 teaches the following:
wherein the antenna body is further provided with an isolation member (elements 162a-b, figures 1-4) arranged between adjacent ones of the plurality of slot antenna units (column 6, lines 56-58; column 7, lines 39-46).

Regarding claim 11, Saeidi teaches the following:
a mobile terminal, comprising: 
a metal frame (element 167, figures 1-4), and 
an antenna (as shown in figures 1-4), comprising: 
an antenna body (element 160, figures 1-4): and 
a plurality of slot antenna units provided on the antenna body and arranged to be a slot antenna array (figures 3-4 shows a detailed look at each of the individual slot antenna units, while figure 2 shows an array of slot antenna units), 
wherein each of the plurality of slot antenna units comprises a cavity (elements 164, figures 1-4) formed within the antenna body and a slot (elements 166, figures 1-4) penetrating through a surface of the antenna body, and 
the slot and the cavity have sites to enable transmission of millimeter waves in 5th generation (5G) mobile communication (“which enables achievement of an important 5G millimeter-wave spherical coverage requirement”, column 3, lines 1-2; “FIGS. 1-5 illustrate antenna subsystem 101 of communication device 100 having embedded millimeter-wave antenna array module 102”, column 6, lines 46-48), wherein the antenna body is part of the metal frame (“exterior band 167 of communication device 100 is attached overtop of outer side 163 and has openings 165 that expose slot antenna 166. Exterior band 167 can be metallic, forming at least a portion of slot antenna 166”, column 6, line 63 – column 7, line 5).

Regarding claim 12, Saeidi as referred in claim 11 teaches the following:
wherein the antenna body is: part or all of a bottom of the metal frame, part or all of a top of the metal frame opposite to the bottom (as shown in figure 1, column 6, line 63 – column 7, line 5), or part or all of two sides of the metal frame other than the bottom and the top.

Regarding claim 20, Saeidi as referred in claim 11 teaches the following:
wherein the antenna body is further provided with an isolation member (elements 162a-b, figures 1-4) arranged between adjacent ones of the plurality of slot antenna units (column 6, lines 56-58; column 7, lines 39-46).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 6, 13-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Saeidi et al. (US 10,727,600, hereby referred as Saeidi) in view of Yonei et al. (US 2019/0006766, hereby referred as Yonei).
Regarding claim 2, Saeidi as referred in claim 1 teaches the antenna with the exception for the following:
wherein: a length of the slot is greater than or equal to 1/4 of an operating wavelength and is smaller than or equal to 3/4 of the operating wavelength, a width of the slot is smaller than or equal to 1/16 of the operating wavelength, and the operating wavelength is determined according to a wavelength of waves transmitted by the slot antenna array.
However, it is known in the antenna art that these measurements are commonly used measurements in the slot antenna art used to tune the antenna. 
Yonei suggests the teachings of wherein: a length of the slot is greater than or equal to 1/4 of an operating wavelength and is smaller than or equal to 3/4 of the operating wavelength (“λ/2 in length”, paragraphs [0003] and [0006]), a width of the slot is smaller than or equal to 1/16 of the operating wavelength (“0.01λ in width”, paragraph [0003]), and the operating wavelength is determined according to a wavelength of waves transmitted by the slot antenna array (“where a wavelength has been denoted by λ”, paragraph [0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a length of the slot of Saeidi to be greater than or equal to 1/4 of an operating wavelength and is smaller than or equal to 3/4 of the operating wavelength, a width of the slot to be smaller than or equal to 1/16 of the operating wavelength, and the operating wavelength is determined according to a wavelength of waves transmitted by the slot antenna array as suggested by the teachings of Yonei as slot antennas are known to use a length of ½ of the operating wavelength and a width smaller than 1/16 of the operating wavelength which can be used to tune the performance of the antenna, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 3, the combination of Saeidi and Yonei as referred in claim 2 teaches the following:
wherein the length of the slot is 1/2 of the operating wavelength (as explained in claim 2, Yonei, “λ/2 in length”, paragraphs [0003] and [0006]).

Regarding claim 6, the combination of Saeidi and Yonei as referred in claim 2 teaches the following:
wherein the operating wavelength is the wavelength of the waves transmitted by the slot antenna array (the operating wavelength of the antenna is the wavelength of the waves transmitted by the slot antennas, Saeidi, column 3, lines 1-2 and column 6, lines 46-48, Yonei, paragraphs [0003] and [0006]-[0007]).

Regarding claim 13, Saeidi as referred in claim 1 teaches the mobile terminal with the exception for the following:
wherein: a length of the slot is greater than or equal to 1/4 of an operating wavelength and is smaller than or equal to 3/4 of the operating wavelength, a width of the slot is smaller than or equal to 1/16 of the operating wavelength, and the operating wavelength is determined according to a wavelength of waves transmitted by the slot antenna array.
However, it is known in the antenna art that these measurements are commonly used measurements in the slot antenna art used to tune the antenna. 
Yonei suggests the teachings of wherein: a length of the slot is greater than or equal to 1/4 of an operating wavelength and is smaller than or equal to 3/4 of the operating wavelength (“λ/2 in length”, paragraphs [0003] and [0006]), a width of the slot is smaller than or equal to 1/16 of the operating wavelength (“0.01λ in width”, paragraph [0003]), and the operating wavelength is determined according to a wavelength of waves transmitted by the slot antenna array (“where a wavelength has been denoted by λ”, paragraph [0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a length of the slot of Saeidi to be greater than or equal to 1/4 of an operating wavelength and is smaller than or equal to 3/4 of the operating wavelength, a width of the slot to be smaller than or equal to 1/16 of the operating wavelength, and the operating wavelength is determined according to a wavelength of waves transmitted by the slot antenna array as suggested by the teachings of Yonei as slot antennas are known to use a length of ½ of the operating wavelength and a width smaller than 1/16 of the operating wavelength which can be used to tune the performance of the antenna, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 14, the combination of Saeidi and Yonei as referred in claim 13 teaches the following:
wherein the length of the slot is 1/2 of the operating wavelength (as explained in claim 2, Yonei, “λ/2 in length”, paragraphs [0003] and [0006]).

Regarding claim 17, the combination of Saeidi and Yonei as referred in claim 13 teaches the following:
wherein the operating wavelength is the wavelength of the waves transmitted by the slot antenna array (the operating wavelength of the antenna is the wavelength of the waves transmitted by the slot antennas, Saeidi, column 3, lines 1-2 and column 6, lines 46-48, Yonei, paragraphs [0003] and [0006]-[0007]).

Claims 4-5, 7-8, 15-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Saeidi et al. (US 10,727,600, hereby referred as Saeidi) in view of Yu et al. (US 2019/0006739, hereby referred as Yu).
Regarding claim 4, Saeidi as referred in claim 1 teaches the antenna with the exception for the following:
wherein: the cavity is of a cubic shape; and a size of the cavity is determined according to correspondences between standard guided waves and sizes of flanges.
However cavity sizes are known in the art to correspond with certain guided waves and sizes of flanges.
Yu suggests the teachings of wherein: the cavity is of a cubic shape (as shown in figure 3); and a size of the cavity is determined according to correspondences between standard guided waves and sizes of flanges (“The size of the reflecting cavity and the pillar should be set according to the operating wavelength of the antenna element”, paragraphs [0031]-[0032], [0034] and [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the cavity of Saeidi to be a cubic shape; and a size of the cavity is determined according to correspondences between standard guided waves and sizes of flanges as suggested by the teachings of Yu as both cubic and curved shaped cavities are known alternatives in the slot antenna art which can be used to alter the resonant characteristics of the antenna, such as the reflection inside of the cavity, and since having the size of the cavity correspond between standard guided waves and sizes of flanges can be used so that a wide impedance bandwidth and a good directional radiation pattern of the antenna element can be obtained (Yu, paragraphs [0034] and [0036]).

Regarding claim 5, Saeidi as referred in claim 1 teaches the antenna with the exception for the following:
wherein the slot is filled with a dielectric material having a dielectric constant greater than 4 and a dielectric loss lower than 2%.
However Saeidi does suggests that a dielectric material is used to fill the slot (“such as by being embedded in RF transmissive plastic (not shown) that fits within cavity”, column 7, lines 12-13).
Yu suggests the teachings of wherein the slot is filled with a dielectric material having a dielectric constant greater than 4 and a dielectric loss lower than 2% (“the reflecting cavity can be filled with low loss materials whose permittivity is larger than 1 and its dielectric loss is less than 0.02, such as, for example, plastic”, paragraph [0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the slot of Saeidi to be filled with a dielectric material having a dielectric constant greater than 4 and a dielectric loss lower than 2% as suggested by the teachings of Saeidi and Yu as the material used to fill the slots, which can be used to hold all of the elements and provide support to the various elements, can be used to adjust the resonant characteristics of the antenna, such as the beam scanning range, the bandwidth, the coupling between adjacent elements, and the radiation efficiency (Yu, paragraph [0009]).

Regarding claim 7, the combination of Saeidi and Yu as referred in claim 5 teaches the following:
wherein the operating wavelength is determined according to the wavelength of the waves transmitted by the slot antenna array and the dielectric constant of the dielectric material filled in the slot (it is inherent that all of the factors such as the wavelength of the waves transmitted by the slot and the dielectric constant of the filling would have some effect on determining the operating wavelength of the antenna; Yu, “The reflecting cavity can be filled with different materials or filled partially…When the reflecting cavity is filled with plastic materials…”, paragraph [0009]).

Regarding claim 8, Saeidi as referred in claim 1 teaches the antenna with the exception for the following:
wherein the cavity of the slot antenna unit is filled with a dielectric material having a dielectric constant greater than 4 and a dielectric loss lower than 2%.
However Saeidi does suggests that a dielectric material is used to fill the slot (“such as by being embedded in RF transmissive plastic (not shown) that fits within cavity”, column 7, lines 12-13).
Yu suggests the teachings of the cavity of the slot antenna unit is filled with a dielectric material having a dielectric constant greater than 4 and a dielectric loss lower than 2% (paragraph [0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the cavity of the slot antenna unit of Saeidi is filled with a dielectric material having a dielectric constant greater than 4 and a dielectric loss lower than 2% as suggested by the teachings of Saeidi and Yu as the material used to fill the cavity, which can be used to hold all of the elements and provide support to the various elements, can be used to adjust the resonant characteristics of the antenna, such as the beam scanning range, the bandwidth, the coupling between adjacent elements, and the radiation efficiency (Yu, paragraph [0009]).

Regarding claim 15, Saeidi as referred in claim 11 teaches the mobile terminal with the exception for the following:
wherein: the cavity is of a cubic shape; and a size of the cavity is determined according to correspondences between standard guided waves and sizes of flanges.
However cavity sizes are known in the art to correspond with certain guided waves and sizes of flanges.
Yu suggests the teachings of wherein: the cavity is of a cubic shape (as shown in figure 3); and a size of the cavity is determined according to correspondences between standard guided waves and sizes of flanges (“The size of the reflecting cavity and the pillar should be set according to the operating wavelength of the antenna element”, paragraphs [0031]-[0032], [0034] and [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the cavity of Saeidi to be a cubic shape; and a size of the cavity is determined according to correspondences between standard guided waves and sizes of flanges as suggested by the teachings of Yu as both cubic and curved shaped cavities are known alternatives in the slot antenna art which can be used to alter the resonant characteristics of the antenna, such as the reflection inside of the cavity, and since having the size of the cavity correspond between standard guided waves and sizes of flanges can be used so that a wide impedance bandwidth and a good directional radiation pattern of the antenna element can be obtained (Yu, paragraphs [0034] and [0036]).

Regarding claim 16, Saeidi as referred in claim 11 teaches the mobile terminal with the exception for the following:
wherein the slot is filled with a dielectric material having a dielectric constant greater than 4 and a dielectric loss lower than 2%.
However Saeidi does suggests that a dielectric material is used to fill the slot (“such as by being embedded in RF transmissive plastic (not shown) that fits within cavity”, column 7, lines 12-13).
Yu suggests the teachings of wherein the slot is filled with a dielectric material having a dielectric constant greater than 4 and a dielectric loss lower than 2% (“the reflecting cavity can be filled with low loss materials whose permittivity is larger than 1 and its dielectric loss is less than 0.02, such as, for example, plastic”, paragraph [0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the slot of Saeidi to be filled with a dielectric material having a dielectric constant greater than 4 and a dielectric loss lower than 2% as suggested by the teachings of Saeidi and Yu as the material used to fill the slots, which can be used to hold all of the elements and provide support to the various elements, can be used to adjust the resonant characteristics of the antenna, such as the beam scanning range, the bandwidth, the coupling between adjacent elements, and the radiation efficiency (Yu, paragraph [0009]).

Regarding claim 18, the combination of Saeidi and Yu as referred in claim 166 teaches the following:
wherein the operating wavelength is determined according to the wavelength of the waves transmitted by the slot antenna array and the dielectric constant of the dielectric material filled in the slot  (it is inherent that all of the factors such as the wavelength of the waves transmitted by the slot and the dielectric constant of the filling would have some effect on determining the operating wavelength of the antenna; Yu, “The reflecting cavity can be filled with different materials or filled partially…When the reflecting cavity is filled with plastic materials…”, paragraph [0009]).

Regarding claim 19, Saeidi as referred in claim 11 teaches the mobile terminal with the exception for the following:
wherein the cavity of the slot antenna unit is filled with a dielectric material having a dielectric constant greater than 4 and a dielectric loss lower than 2%.
However Saeidi does suggests that a dielectric material is used to fill the slot (“such as by being embedded in RF transmissive plastic (not shown) that fits within cavity”, column 7, lines 12-13).
Yu suggests the teachings of the cavity of the slot antenna unit is filled with a dielectric material having a dielectric constant greater than 4 and a dielectric loss lower than 2% (paragraph [0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the cavity of the slot antenna unit of Saeidi is filled with a dielectric material having a dielectric constant greater than 4 and a dielectric loss lower than 2% as suggested by the teachings of Saeidi and Yu as the material used to fill the cavity, which can be used to hold all of the elements and provide support to the various elements, can be used to adjust the resonant characteristics of the antenna, such as the beam scanning range, the bandwidth, the coupling between adjacent elements, and the radiation efficiency (Yu, paragraph [0009]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Saeidi et al. (US 10,727,600, hereby referred as Saeidi) in view of Choon et al. (US 2020/0052415, hereby referred as Choon).
Regarding claim 10, Saeidi as referred in claim 1 teaches the antenna with the exception for the following:
wherein an interval between slots of adjacent ones of the plurality of slot antenna units is within a range of 1/2 to one wavelength of waves transmitted by the slot antenna array.
Choon suggests the teachings of wherein an interval between slots of adjacent ones of the plurality of slot antenna units is within a range of 1/2 to one wavelength of waves transmitted by the slot antenna array (“The gap between a first slot antenna unit 31 and a contiguous second slot antenna unit 32 is half of the wavelength of a central work frequency point”, paragraph [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have an interval between slots of adjacent ones of the plurality of slot antenna units of Saeidi to be within a range of 1/2 to one wavelength of waves transmitted by the slot antenna array as suggested by the teachings of Choon which is a distance which can provide the necessary distance to prevent any mutual coupling to occur between the adjacent antennas, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).

Additional Comments 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The various rejections explained in the provided European Search Report could also be used to reject the current claims. The other cited references all have relevant teachings regarding slot antennas and slot antenna arrays in mobile devices, some of which can be used to teach the current claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845